Citation Nr: 1211815	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from September 1973 to December 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Oakland, California, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals.  In November 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.   

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for a chronic lumbosacral spine disorder to include injury residuals and degenerative disc disease is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In August 2004, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals.  The Veteran was informed in writing of the adverse decision and his appellate rights in August 2004.  In July 2005, the Veteran submitted a notice of disagreement (NOD) with the decision.  
2.  In March 2006, the RO issued a statement of the case (SOC) to the Veteran.  The Veteran did not submit a substantive appeal from the August 2004 RO determination.  

3.  The documentation submitted since the August 2004 RO determination is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The August 2004 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for back injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for back injury residuals.  As such, no discussion of VA's duty to notify and to assist is necessary.  

II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  

A.  Prior RO Decisions

In February 1975, VA denied service connection for back injury residuals as the claimed disorder was not shown at the Veteran's physical examination for service separation.  The Veteran was informed in writing of the adverse decision and his appellate rights in March 1975.  He did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records reflect that he was seen for back complaints.  A July 1974 treatment record states that the Veteran complained of low back pain of two to three weeks' duration after doing some heavy lifting.  An impression of recurrent lumbosacral sprain was advanced.  Clinical documentation dated in September 1974 reports that the Veteran complained of a back injury after having been pushed off of a top bunk.  Diagnoses and impressions of a "bruised [left] side lower back" and "lumbar strain (resolved)" were advanced.  Clinical documentation dated in November 1974 states that the Veteran complained of a two month history of low back soreness after a fall from a bed.  Assessments of mild lumbosacral strain and resolving low back strain were advanced.  The report of the Veteran's December 1974 physical examination for service separation states that the Veteran complained of "minor back problems" and "minor [low back pain] 5 [months]."  On contemporaneous physical evaluation, the Veteran's spine and other musculoskeletal system were reported to be normal.  

In January 1985 and January 2003, the Veteran sought to reopen his claim of entitlement to service connection.  In May 2003, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 2003.  He did not submit a NOD with the determination.  

The additional documentation considered by the RO in reaching its May 2003 determination consisted of private clinical documentation and written statements from the Veteran.  In his January 1985 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that he received private treatment for his back complaints between 1975 and 1985.  A December 1998 treatment record from R. Allen, M.D., conveys that the Veteran complained of low back pain.  He presented a history of an April 1998 work-related injury.  An assessment of "low back strain aggravation, previous work related injury and possible new paresthesias of the left toes" was advanced.  X-ray studies of the lumbosacral spine dated in December 1998 from S. Garrison, M.D., state that impressions of degenerative disc disease, spondylolisthesis, and spondylolysis were advanced.  A July 2001 evaluation from J. Jones, M.D., notes that the Veteran reported having reinjured his back in 1997 or 1998 when he attempted to catch a falling 50 pound pallet of cocoa while at work.  

In March 2004, the Veteran again sought to reopen his claim of entitlement to service connection.  In August 2004, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in August 2004.  In July 2005, the Veteran submitted a NOD.  In March 2006, the RO issued a SOC to the Veteran.  

The additional documentation considered by the RO in reaching its August 2004 determination consisted of service personnel records, the report of a July 2004 VA rectal examination for compensation purposes, and written statements from the Veteran.  In his March 2004 application to reopen his claim of entitlement to service connection for back injury residuals, the Veteran advanced that he received ongoing treatment for his back injury residuals.  The remainder of the additional documentation does not pertain to the spine.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2011) states, in pertinent part, that:  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted since the August 2004 RO determination consists of photocopies of private clinical documentation; VA examination records; private clinical documentation; the transcript of the November 2011 hearing before the undersigned Veterans Law Judge sitting at the RO; a written statement from D. A. C., a fellow serviceman; a November 1974 letter from the Army's Office of the Inspector General to the Veteran's father; and written statements from the Veteran.  The report of a February 2010 examination for compensation purposes conducted for VA notes that the Veteran complained of chronic back pain since his inservice fall from a bunk.  At the hearing on appeal, the Veteran testified that he had experienced chronic low back pain after his inservice back trauma which persisted until the present time.  He stated that he had sought treatment for his back complaints at the Fresno, California, VA medical facility.  

The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony includes new assertions that he experienced chronic low back pain following his inservice back trauma which persisted until the present time and had sought VA treatment proximate to service separation.  The Board finds that the Veteran's testimony is credible.  

The February 2010 examination report and the Veteran's hearing testimony are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for back injury residuals is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for back injury residuals is granted.  


REMAND

In light of its reopening above, the Veteran's claim of entitlement to service connection for a chronic lumbosacral spine disorder to include back injury residuals and degenerative disc disease is to be determined following a de novo review of the entire record.  

At the November 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had received treatment for his back both at the Fresno, California, VA medical facility soon after service separation and on an ongoing basis from H. Naser, M.D.  Clinical documentation of the cited VA and private treatment is not of record.  

VA should obtain all relevant VA and private documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The clinical record reflects that the Veteran sustained both multiple inservice low back injuries and multiple post-service industrial back injuries.  At the February 2010 examination for compensation purposes conducted for VA, the Veteran complained of experiencing chronic back pain following his inservice back trauma which had persisted until the present time.  The Veteran's history of inservice and post-service back trauma and a subsequent 2002 lumbar laminectomy fusion was noted.  The Veteran was diagnosed with "chronic low back pain likely degenerative disc disease."  The examiner opined that:  

He does have what appears to be sciatic-type pain.  He also has evidence of degenerative changes that were seen on prior diagnostic studies.  He endorses a history of being pulled out of bed in 1974 after which he sustained injury.  However, it is my opinion that this back pain and the findings on the exam are not currently due to his prior history of service injury.  

The examining physician advanced neither a specific etiology for the Veteran's chronic lumbosacral spine disability nor any other rationale or basis for her conclusion that the Veteran's chronic lumbosacral spine disability was not related to his inservice trauma.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the defects cited in the February 2010 examination report, the Board finds that additional evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic lumbosacral spine disability, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact H. Naser, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  All documentation received should be associated with the claims files.  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided at the Fresno, California, VA medical facility.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic lumbosacral spine disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely than not (i.e., probability of 50 percent or more) that any identified chronic lumbosacral spine disorder had its onset during active service; is etiologically related to the Veteran's inservice back trauma; or otherwise originated during active service.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


